Citation Nr: 9911899	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for migraine.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1977 to June 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which, in pertinent part, denied 
entitlement to service connection for migraine.

A review of the evidence of record discloses that the 
statement of the case accorded to the appellant in December 
1996, listed the following issues: 1.) evaluation of hallux 
abducto valgus/limitus of the right foot, 2.) evaluation of 
residuals of bunionectomy, and arthrotomy of the left foot, 
3.) evaluation of Raynaud's syndrome, and 4.) entitlement to 
service connection for migraine headaches associated with 
menstruation. 

In her substantive appeal dated in January 1997, the 
appellant reported that she was withdrawing her appeal as to 
issues one, two and three listed in the statement of the 
case.  Therefore the only issue remaining for appellate 
consideration is that listed on the front page of this 
decision.  38 C.F.R. § 20.204 (1998).


FINDING OF FACT

The veteran's current migraine disorder was first 
demonstrated in active service. 


CONCLUSION OF LAW

The veteran has a migraine disorder that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claim is whether she has presented evidence 
that the claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim, meaning one that appears 
to be meritorious.  Murphy, 1 Vet. App. at 81.  An allegation 
of a disorder that is service connection is not sufficient; 
the veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorder is 
otherwise attributable to service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §  3.303(d) (1998).  Service connection may 
also be granted for disease which is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  
Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. 
§ 3.303(d). 

A veteran who had wartime service or peacetime service after 
December 1931, 1946, is resumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable that a disability which was 
manifested in service existed before service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1132 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, when there is an increase in 
disability due to such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b).  The specific finding requirement that 
an increase in disability during peacetime service is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(c).  

The Unites States Court of Appeals for the Federal Circuit 
recently held that:  A well-grounded claim is a plausible 
claim, one that appears to be meritorious on its own or is 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  For a claim to be well grounded, there must be:  
(1) A medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice disease or 
injury and the current disability.  When the determinant 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d. 1468 (Fed. Cir. 1997); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. 893.  A lay person is, however, 
competent to provide evidence on recurrence of observable 
symptoms during and following service.  See Savage, 10 Vet. 
App. at 495. 


The Evidence

A review of the service medical records discloses that on 
examination for commissioning in September 1976, there were 
no reported findings referable to migraine, and no defects 
were found.  In a report of medical history completed for 
commissioning in September 1976, the veteran reported that 
she had no history of frequent or severe headaches.

The veteran was evaluated on one occasion in February 1987 by 
a physician who stated that he did not find strong evidence 
to suggest structural intracranial pathology, at least on 
examination.  He added that he, however, was concerned about 
the possibility that the appellant's headaches could be a 
"manifestation of a possible pituitary lesion, in view of the 
several reported abnormalities found on previous studies."  
The examiner raised the possibility of a followup study which 
might give better resolution of any small lesion, as opposed 
to the previous CT scans the appellant had had.  In the 
meantime, he raised the possibility of treatment with Inderal 
in an attempt to modify her discomfort in view of the failure 
of other analgesic medications in the past.

The service medical records show that on examination in 
February 1987, her headaches were found to have been incurred 
in the line of duty.  The assessment was occipital headaches 
of unknown etiology.

Subsequent records show that she was seen for outpatient 
purposes on one occasion in January 1991 complaining of 
severe migraine headaches of two days' duration.  She had had 
the headaches premenstrually for the past few months.  They 
had become more severe with each episode.  She was not 
accorded an ophthalmologic examination.  The assessment was 
premenstrual migraine.  

In February 1991, it was reported that the veteran had 
experienced headaches "for years" but that in the previous 
two months she had experienced a different type of headache.  
The assessments included possible migraine.

She was seen periodically thereafter for continuing 
complaints of headaches.  In December 1993, she was evaluated 
by a neurologist for the service department.  It was reported 
that she had had headaches since childhood.  She had had 
recurrent headaches since 1987.  These occurred at the time 
of her menstrual cycle and would last for about a week at a 
time.  She complained of severe pressure in the head and 
stated it felt as though her whole head was going to explode.  
She had had nausea and photophobia and had to lie down in a 
dark room.  She stated that sometimes she put an ice pack on 
her head.  She reported that the pain was worse when she 
tried to get up.  Despite taking medication, she stated that 
she still got headaches.  It was indicated she was suspected 
of having a pituitary tumor in 1978, but had been followed 
since then with CT scans and the last one in 1988 was 
reported as normal.  She had a history of galacturia, but her 
last prolactin level was only 8.  Her current neurological 
examination was normal, including visual field testing. The 
impression was migraine.  She was given some samples of 
Imitrex. 

In June 1994, the appellant was seen by another physician at 
the Neurological Associates of Tucson for evaluation of 
headaches.  It was reported that the appellant "has a long 
history of migraines."  They had reportedly increased in 
severity over the past year or so.  They reportedly occurred 
primarily around her menstrual period.  They had not been 
helped by medications.  Current general examination was 
normal.  The impression was that she had menstrual-associated 
migraine headaches without aura.  These were described as 
difficult to treat, but notation was made that an 
oophorectomy and/or hysterectomy had not been proven 
beneficial in the majority of patients, with five percent 
improvement in the headaches.  The examiner stated that at 
that point in time she would focus on other preventive 
medications.  She asked the appellant to restart 
Amitriptyline.  She was to try each medication for a minimum 
of six to eight weeks before assessing its effectiveness.  It 
was noted that the appellant could also benefit from other 
tricyclic antidepressants, calcium channel blockers, or 
Depakote if that regimen were not helpful.  

In April 1995, the appellant was again evaluated by the 
aforementioned physician at the Neurological Associates of 
Tucson.  The evaluation was for followup purposes.  It was 
noted that she was continuing to have about six migraine 
headaches out of each month.  The headaches around her menses 
lasted about three days.  She had been on higher doses of 
Amitriptyline and Inderal without clear effectiveness.  The 
use of Depakote for headache prevention was discussed.  The 
appellant was started on 250 milligrams, increasing to 500 
milligrams, twice daily.  The need to monitor her blood 
counts and liver functions was discussed and she was to be 
reevaluated in a few months.  It was noted that she denied, 
and a review of the medical records failed to reveal, any 
other significant medical or surgical history since the prior 
examination in June 1993, other than reference to a 
bunionectomy in 1994.

In January 1997, the appellant was accorded a miscellaneous 
neurologic examination by VA.  It was noted that she had a 
significant headache history.  The headache onset was in her 
adolescent years, although it was indicated her headaches had 
increased in intensity and frequency in the years 1986 
through 1987.  There was no head trauma history, and no loss 
of consciousness history.  Further, there is no family 
history of head pain.  She indicated that, during the 1986 
and 1987 time frame, her headache pain increased, and it 
"clearly became related to menstrual cycling."  She had had a 
variety of treatments for her headaches in the past.  It was 
indicated they had been disabling while in service.  The 
quality of the head pain "abruptly changed" in February 1996 
when she had a hysterectomy.  Her current headache was a 
pressure sensation in the suboccipital frontal region.  She 
had accompanying photophobia, with nausea and vomiting.  She 
had not lost time from work because of her headaches.  She 
stated the headache frequency was on an every-other-day 
basis.  

On current examination, the cranial nerves II through XII 
were intact.  There was a normal fundus examination.  She had 
full extraocular movement.  She exhibited reactive and equal 
pupils.  There was normal symmetric motor and sensory 
function of the face.  Sensation testing was intact and 
coordination tests were intact.  

The pertinent examination diagnosis was migraine head pain.  
Notation was made of catamenial migraine, result of the 
hysterectomy and common migraine, currently untreated and 
impairing activities.  

The examiner stated the appellant had two types of migraine 
head pain.  The most significantly disabling one was her 
catamenial migraine which had resolved with the hysterectomy.  
She was now left with a "persistent significant" common 
migraine.  Prophylactic measures were discussed and she was 
advised to be seen for followup purposes. 

Analysis


The veteran has submitted competent medical evidence of 
migraine in service.  That condition was identified by 
medical professionals on evaluations during service.  There 
is also competent evidence of current migraine, in the form 
of findings on recent evaluations.  Although there is no 
explicit medical opinion linking her current migraine with 
service, the record shows essentially continuous findings 
referable to this condition since approximately 1988.  
Therefore, the Board concludes that the veteran's claim is 
well grounded.

Her claim for service connection for migraine has been denied 
on the basis that it pre-existed service and was not 
aggravated therein.  A veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded on examinations are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.204(b) (1998).

Migraine, or a headache disorder, was not identified on the 
examination when the veteran was accepted for service.  
Therefore it must be presumed that migraine did not pre-exist 
service.  Clear and unmistakable evidence would be necessary 
to rebut this presumption.  The only evidence to rebut the 
presumption in this case, consists of the veteran's report 
that she had experienced headaches since childhood or her 
adolescent years, a time frame that could preexist her 
entrance onto service.  However, as a lay person, the veteran 
would not be competent to say that these headaches 
represented a migraine disorder.  Crowe v. Brown, 7 Vet. App. 
238 (1995).  Therefore her history does not constitute 
competent evidence of pre-existing migraine.  The Board does 
not find that there is clear and unmistakable evidence to 
rebut the presumption of soundness.

A migraine disorder was initially identified approximately 10 
years after the veteran entered active service.  Given the 
continuing findings of migraine from that time up to the 
present, the Board concludes that the evidence is in favor of 
a conclusion that a current migraine disorder had its onset 
in service. 


ORDER

Service connection for migraine is granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

